Mitchell, J.
The language of the alleged libel, as pleaded, plainly shows on its face that it was used of and concerning the plaintiff in his official character of county treasurer. Therefore it was unnecessary that the complaint should contain an express averment that it was so used. When taken in connection with the allegations that the Hays mentioned — a former deputy county treasurer — was an em*195bezzler and defaulter, the language of the libel, on its face, clearly implies a charge of similar or greater official misconduct on part of the plaintiff. The complaint, therefore, stated a cause of action, and the demurrer was properly overruled.
Order affirmed.